DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 2, 5 – 14, 17 - 20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Porat et al. (US Publication 2012/0269123) disclosed in 61/496,153 (copy attached).
Regarding claims 1 and 14, Porat teaches a method and wireless transmit/receive unit (WTRU) comprising: (i.e. fig. 2 shows a wireless device comprising a transceiver (74), processor (64) and memory (66) for executing instructions and programmable functions;  see paragraphs 65 - 68)

 	a processor operatively coupled to the transceiver, the processor configured to determine, from the received signal, a type of multiple input multiple output (MIMO) by checking the indicator information in the received signal; (i.e. an indication may be provided in the preamble of the SIG-A portion wherein the wireless device may determine a type of MIMO transmission, SU or MU; see paragraph 130) and
 	on a condition that multi-user (MU)-MIMO is determined, the processor further configured to interpret the field of the received signal as being a MU-preamble format to demodulate the data packet in the received signal; (i.e. fig. 17 
 	on a condition that single-user (SU)-MIMO is determined, the processor further configured to interpret the field of the received signal as being a SU-preamble format to demodulate the data packet in the received signal. (i.e. fig. 15 and 16 shows a SU packet as determined from the indicator also comprising the field which may indicate a MCS format; 134, 135 138, 139; see also 130, 131)
Regarding claims 2, Porat teaches the WTRU of claim 1, wherein the field is a non-legacy portion of a preamble. (i.e. the preamble supports MU-MIMO corresponding to non-legacy; see paragraph 119)
Regarding claims 5, Porat teaches the WTRU of claim 1, wherein the WTRU is a station (STA). (i.e. fig. 2 shows a device that may support a WLAN protocol (802.11) ; see paragraph 75: fig. 19 shows the prior art comprising an AP and STAS as devices a defined in 802.11)
Regarding claims 6 and 17, Porat teaches the WTRU of claim 1, wherein the field is a signal (SIG) field. (i.e. figs. 15 – 17 shows a field may be a SIG-A field; see paragraphs; 133 - 137)
Regarding claims 7, Porat teaches the WTRU of claim 6, wherein the SIG field is a SIG-A field. (i.e. figs. 15 – 17 shows a field may be a SIG-A field; see paragraphs; 133 - 137)
Regarding claims 8 and 18, Porat teaches the WTRU of claim 1, wherein the processor is further configured to interpret, on a condition that MU-MIMO is determined, control information from the received signal. (i.e.  the prior art supports an indication for the STA to determine, from the preamble to, whether the transmission is MU or SU MIMO. By definition MU-MIMO allows an AP to simultaneously transmit multiple streams to different Wi-Fi devices, instead of just one single device when compared to the older version (SU-MIMO) so control information interpretation is inherent and necessary to decode wireless transmissions) 
Regarding claims 9 and 19, Porat teaches the WTRU of claim 1, wherein the processor is further configured to interpret, on a condition that MU-MIMO is determined, information specific to the WTRU from the signal. (i.e.  the prior art supports an indication for the STA to determine, from the preamble to, whether the transmission is MU or SU MIMO. By definition MU-MIMO allows an AP to simultaneously transmit multiple streams to different Wi-Fi devices, instead of just one single device when compared to the older version (SU-MIMO) it is 
Regarding claims 10, Porat teaches the WTRU of claim 9, wherein the information specific to the WTRU is a modulation and coding scheme (MCS). (i.e. Porat discloses a preamble structure for 802.11 wherein MCS encoding may be identified for MU-MIMO; see paragraphs 138, 139)
Regarding claims 11 and 20, Porat teaches the WTRU of claim 1, wherein the processor is further configured to interpret, on a condition that SU-MIMO is determined, control information for the WTRU from the received signal. (i.e.  the prior art supports an indication for the STA to determine, from the preamble to, whether the transmission is MU or SU MIMO. By definition MU-MIMO allows an AP to simultaneously transmit multiple streams to different Wi-Fi devices, instead of just one single device when compared to the older version (SU-MIMO) so control information interpretation is inherent and necessary to decode wireless transmissions) 
Regarding claims 12, Porat teaches the WTRU of claim 11, wherein the control information for the WTRU is a modulation and coding scheme (MCS). (i.e. figs. 15 and 16 shows that MCS information is included in a preamble of a SU-MIMO transmission; see paragraph 131)
Regarding claims 13, Porat teaches the the WTRU of claim 11, wherein the control information for the WTRU is a number of space time streams (N.sub.STS). (i.e. Porat supports transmitting information of the number of space and time symbols for each of the parallel streams in MU; see paragraph 89)
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 3, 4, 15, 16  is/are rejected under 35 U.S.C. 103(a) as being obvious over Porat et al. (US Publication 2012/0269123) disclosed in prov. 61/496,153 in view of Lee et al. (US Publication 2014/0140312) disclosed in PCT/KR10/06093.
Regarding claim 3 and 15, Porat discloses all the recited limitations of claim 1 and 14 as described previously from which claim 3 and 15 depends. Porat does not teach wherein the field is a legacy portion of a preamble. However, Lee teaches wherein the field is a legacy portion of a preamble. (i.e. Lee in fig. 2 discloses a WLAN supporting both MU-MIMO and SU-MIMO wherein the preamble may be sent in mixed format comprising legacy and non-legacy portions; see paragraphs 53; see also 40 - 42)
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed to include the mixed preamble format of Lee into Porat. Both Lee and Liu teach the ability to receive PDUs in an AP/ STA(s) system for the purpose of demodulating MU-MIMO and SU-MIMO transmissions in a legacy WLAN. 
A person with ordinary skill in the art would have been motivated to make the modification to Porat to improve network versatility by allowing multiple protocol support.
Regarding claim 4 and 16, Luo discloses all the recited limitations of claim 1 and 14 as described previously from which claim 4 and 16 depends. Liu does not teach wherein the field is a mixed format preamble. However, Lee teaches wherein the field is a mixed format preamble. (i.e. Lee in fig. 2 discloses a WLAN supporting both MU-MIMO and SU-MIMO wherein the preamble may be sent in mixed format comprising legacy and non-legacy portions; see paragraphs 53; see also 40 - 42)
 	It would have been obvious to a person with ordinary skill in the art at the time the invention was filed to include the mixed preamble format of Lee into Liu. Both Lee and Liu teach the ability to receive PDUs in an AP/ STA(s) system for the purpose of demodulating MU-MIMO and SU-MIMO transmissions in a legacy WLAN. 
A person with ordinary skill in the art would have been motivated to make the modification to Liu to improve network versatility by allowing multiple protocol support.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158.  The examiner can normally be reached on Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
April 21, 2021Primary Examiner, Art Unit 2471